                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

VAN TUBBS,                                   )
BOP Reg. #06762-027,                         )
  Movant,                                    )
                                             )   CIVIL ACTION NO. 2:17-00508-KD
v.                                           )
                                             ) CRIMINAL ACTION NO. 2:14-135-KD-N-18
UNITED STATES OF AMERICA,                    )
  Respondent.                                )

                                              ORDER

         After due and proper consideration of the issues raised, and there having been no objections

filed, the Report and Recommendations (Doc. 768)1 of the Magistrate Judge made under 28 U.S.C.

§ 636(b)(1)(B)-(C), Rule 8(b) of the Rules Governing Section 2255 Proceedings for the United

States District Courts, and S.D. Ala. GenLR 72(a)(2)(R), and dated March 13, 2019, is ADOPTED

as the opinion of the Court.

         Accordingly, it is ORDERED that Movant Van Tubbs’s Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. § 2255 (Doc. 748) is DENIED and DISMISSED with

prejudice. It is further ORDERED that Tubbs is not entitled to a Certificate of Appealability in

relation to this final adverse order. Finally, the Court certifies that any appeal of this order and

accompanying judgment would be without merit and therefore not taken in good faith. Thus,

Tubbs is not entitled proceed in forma pauperis on appeal.

         Final judgment in accordance with this order shall issue separately under Federal Rule of

Civil Procedure 58. The Clerk is directed to mail a copy of this Order (and the subsequently-filed

Judgment) to Tubbs.




1   All “Doc.” citations herein refer to the docket of the above-styled criminal action.
DONE and ORDERED this the 6th day of May 2019.

                   /s/ Kristi K. DuBose
                   KRISTI K. DuBOSE
                   CHIEF UNITED STATES DISTRICT JUDGE
